DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/25/2022.
Claims 1-23 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12, 15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Spence et al. (US 9,120,583).
Addressing claim 1, 12 and 23, McCandless discloses an apparatus and a method, comprising:
	stowing (figs. 7 and 9) or deploying (fig. 8) at least first 94 and second 92 solar panels (panels 90-104 in fig. 8) for a spacecraft 12, wherein:
	each of the first and second solar panels is comprised of a substrate having one or more solar cells bonded thereto (col. 3 ln 64-67 discloses each panel carries an array of solar cells on its sun-exposed surface, which implicitly means the array of solar cells are carried on a sun-exposed surface of an underlying layer that is the structural equivalence to the claimed substrate), and a frame (the frame formed by the beams for supporting the panels; for example, beams 106 and 108 for supporting panels 90a, 90b and 90c constitute the claimed frame for the panel 90c; panels 92 and 94 also include analogous beam structures that constitute the claimed frames for panels 92 and 94) for supporting the substrate and the solar cells (the beams, or the claimed frame, support the panels which includes the substrate and the solar cells);
	the frame has an opening (the gap between the beams in fig. 9) in the center of the frame, and the substrate is attached to the frame at the perimeter of the frame along one or more edges of the substrate (fig. 9 shows the substrate is attached to the frame at the perimeter along two edges of the substrate), such that, when deployed from the spacecraft 12, the opening enables cooling of the solar cells through the substrate by exposing a backside of the substrate and the solar cells for transferring or radiating heat directly through the opening of the frame (fig. 9 shows the back side of the panel 90c is exposed through the opening between the beams; therefore, the opening of McCandless’ frame is structurally capable of performing the claimed heat transferring function for panels 92 and 94); and
	the frame of the first solar panel is configured to be nested inside the opening of the frame of the second solar panel when the first and second solar panels are stowed in a stacked configuration (fig. 9) in the spacecraft.
McCandless is silent regarding the frame is a structure defining a perimeter around a cutout or opening in the center of the frame.

Spence discloses in fig. 6 an apparatus comprising solar panels for spacecraft.  The apparatus further comprises a frame 601 that is a structure defining a perimeter around a cutout or opening in the center of the frame (col. 8 ln 27-32 describes the frame 601 as “picture-frame construction” or a flat perimeter picture-frame arrangement, which implicitly means the picture-frame construction is a structure defining a perimeter around a cutout or opening in the claimed manner.  The frame structure that defines a perimeter around a cutout or opening in the center of the frame can be clearly seen in the upper right images of fig. 6 that shows the frame 601 has four components that surrounds the perimeter of the central opening in a rectangular pattern.  The upper left images of fig. 6 further shows when the frames 601 are in the stowed configuration, the smaller frame 601 is nested inside the cutout or opening of the larger frame similarly to the way in which the beams of the first panel of McCandless is configured to be nested inside the cutout or opening of the beams of the second solar panel.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of McCandless with the central picture-frame backbone structures that are configured to be nested in one another in the stowed configuration as disclosed by Spence for supporting the central panels 90c, 92c – 102c because the picture frame construction provide additional support for the substrate of the central panels along the width dimension as well as the length dimension.  Furthermore, substituting the known parallel beam structure of McCandless’ frame with the known picture-frame construction of Spence would still allow one of obtain the predictable result of supporting the central photovoltaic panels with the required cutout or opening at the center of the frame as well as allowing the frames to be nested in the adjacent panel’s cutout or opening in stowed configuration in the spacecraft (Rationale B, KSR decision, MPEP 2143).
 
Addressing claims 4 and 15, figs. 4-5 and 7 of McCandless show the first and second panels are connected by a hinge for stacking the first and second solar panels together when stowed, and for extending the first and second solar panels into position when deployed.

Addressing claims 6 and 17, fig. 9 of McCandless shows the frames for the first and second solar panels are different sizes (the different gap sizes between the beams), such that a smaller one of the frames can be stacked inside a larger one of the frames when stowed in a stacked configuration (fig. 9).

Addressing claims 7 and 18, figs. 8-9 of McCandless show the substrate and the solar cells for the center panels of the first and second panels are positioned on a same side of the frames for the first and second solar panels.

Addressing claims 8, 10, 19 and 21, fig. 9 of McCandless shows the substrate and the solar cells for the center panel 94c of the first panel are positioned on opposite side of the frames compared to the substrate and solar cells for the outer panels 92a and 92b of the second panel 92 in the stowed configuration.

Addressing claims 8-9 and 19-20, fig. 8 of McCandless shows the substrate and solar cells for the center panel 92c of the panel 92 are positioned on opposite side of the frame compared to the substrate and solar cells for the outer panels 94a and 94b of the panel 94.

Addressing claims 11 and 22, fig. 8 of McCandless shows a third solar panel 90, wherein:
	the third solar panel is comprised of a substrate having one or more solar cells bonded thereto (the panel has the substrate and solar cells as discussed above0, and a frame (the beams) for supporting the substrate and the solar cells;
	the third solar panel 90 is attached to a panel on a body of a spacecraft (fig. 7); and
	the first and second solar panels are stacked against the third solar panel when stowed together (fig. 9).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Spence et al. (US 9,120,583) as applied to claims 1, 4, 6-12, 15 and 17-23 above, and further in view of Thiel et al. (US 2017/0229692).
Addressing claims 2 and 13, McCandless is silent regarding the substrate is flexible.

Thiel discloses a flexible substrate 100 that acts as a heat dissipating substrate for photovoltaic cells (figs. 3-4).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless with the flexible substrate material disclosed by Thiel in order to enhance the efficiency of the solar panel by enhancing heat dissipation away from the solar cells.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Spence et al. (US 9,120,583) as applied to claims 1, 4, 6-12, 15 and 17-23 above, and further in view of Hong et al. (US 2012/0199176).
Addressing claims 2 and 13, McCandless is silent regarding the substrate is flexible.

Hong discloses a solar module comprising a heat dissipating substrate 120 (fig. 2, paragraphs [0027-0028]) bonded to a plurality of solar cells 150.  Paragraph [0028] further discloses the substrate is flexible.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless by substituting the known photovoltaic module substrate with the substrate of Hong in order to increase the efficiency of the photovoltaic module by dissipating heat away from the photovoltaic cells (Hong, [0006-0007]).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Spence et al. (US 9,120,583) as applied to claims 1, 4, 6-12, 15 and 17-23 above, and further in view of Peck (US 6,008,448).
Addressing claims 3 and 14, McCandless and Spence are silent regarding the claimed limitation.

Peck discloses solar array for satellite (fig. 4); wherein, the thickness of the solar array supporting structures decreases away from the spacecraft to maintain constant stress distribution (col. 1 ln 52-63).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of McCandless by decreasing the thickness of the frame supporting the array as the frames are situated further away from the spacecraft as disclosed by Peck in order to maintain constant stress distribution (Peck, col. 1 ln 52-63) to provide the required structural integrity while preventing the spacecraft from deviating from its intended orbit during deployment of the solar array (Peck, col. 1 ln 15-29).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandless (US 6,637,702) in view of Spence et al. (US 9,120,583) as applied to claims 1, 4, 6-12, 15 and 17-23 above, and further in view of Harvey et al. (US 8,814,099).
Addressing claims 5 and 16, McCandless discloses the spacecraft 12, the first and second solar panels are stowed in a stacked configuration (fig. 1).

McCandless is silent regarding one or more snubbers positioned between the spacecraft, first and second solar panels when stowed in a stacked configuration.

Harvey discloses solar panels for spacecraft; wherein, snubbers 40 are positioned between the panels when stowed in a stacked configuration (fig. 8, col. 4 ln 60-65).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus and method of McCandless with the snubbers between the solar panels and the spacecraft when stowed in a stacked configuration as disclosed by Harvey in order to stabilize the panels in stowed configuration (Harvey, col. 4 ln 60-65).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/09/2022